Citation Nr: 1128252	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a higher initial rating for degenerative joint disease and degenerative disc disease of the thoracolumbar spine, rated as 10 percent disabling prior to February 28, 2008; 20 percent disabling prior to January 5, 2010; and 60 percent disabling from January 5, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1985 to March 1988 and from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the course of the appeal, the Veteran moved to Utah; original jurisdiction now resides in the Salt Lake City RO.

In April 2009, the Veteran presented sworn testimony during a personal hearing in Denver, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In an August 2009 Board decision, the claims were remanded for further evidentiary development.  In a January 2011 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) granted a 60 percent rating for the service-connected thoracolumbar spine disability from January 5, 2010.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  The VA AMC continued the previous denials in a January 2011 SSOC.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings. 

The Veteran has alleged inability to retain employment due to his service-connected disabilities.  See, e.g., the January 2010 VA examination addendum report.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The extraschedular aspect of the Veteran's increased rating claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

Issues not currently on appeal

The Board's August 2009 decision also remanded claims of entitlement to service connection for GERD and anal fissure.  In a January 2011 rating decision, service connection was granted for GERD and a 30 percent disability rating was assigned; service connection was also granted for anal fissure and a 10 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 
114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a finding that the Veteran's right knee disability to include right chronic MCL strain and chronic right knee strain is related to his military service.
2.  The Veteran is currently service-connected for thoracolumbar spine disability at 60 percent disabling; posttraumatic stress disorder (PTSD) at 50 percent disabling; gastroesophageal reflux disease (GERD) at 30 percent disabling; anal fissure at 10 percent disabling; left knee strain at 10 percent disabling; bilateral pes planus at 10 percent disabling; and right lower radiculopathy at 10 percent disabling.

3.  The competent medical evidence of record supports a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

4.  The competent medical evidence demonstrates that prior to February 28, 2008, the Veteran's service-connected thoracolumbar spine disability was manifested by pain and x-ray evidence of degenerative joint disease.

5.  The competent medical evidence demonstrates that from February 28, 2008, the Veteran's service-connected thoracolumbar spine disability is manifested by severe pain and incapacitating episodes having a total duration of at least six weeks during the past twelve months.



CONCLUSIONS OF LAW

1.  A right knee disability including right chronic MCL strain and chronic right knee strain was not incurred in or aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for a total disability rating based on individual unemployability due to the service-connected disabilities have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

3.  The criteria for an increased disability rating in excess of the assigned 10 percent for the service-connected thoracolumbar spine disability have not been met prior to February 28, 2008.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5242, 5243.

4.  The criteria for assignment of a 60 percent disability rating, but no higher, for the service-connected thoracolumbar spine disability are met from February 28, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for right knee disability and entitlement to an increased rating for service-connected thoracolumbar spine disability.  He has also raised a claim of entitlement to TDIU.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.  

Stegall concerns

The Board has thoroughly reviewed the claims folder including the August 2009 remand instructions.  The Board notes that the Veteran has been afforded the requisite VA examinations, the reports of which have been associated with the claims folder.  Also, the Veteran's vocational rehabilitation folder has also been associated with the claims folder.  Further, as indicated above, a SSOC was issued in January 2011.

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issues currently on appeal.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated November 2005.  As to the Veteran's current claim of entitlement to an initial increased rating for the service-connected thoracolumbar spine disability, the Board recognizes that the aforementioned VCAA letter did not specifically include information pertaining to evidence necessary to substantiate a claim for a higher rating; however, once service connection is granted the notice requirements of 38 U.S.C.A. § 5103(a) are satisfied and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  Further, although the Veteran was not provided notice of the elements of TDIU, the Board finds that as the TDIU claim is being granted herein, the Veteran is not prejudiced due to any lack of notice.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the November 2005 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in a letter dated March 2006, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the March 2006 letter instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  Moreover, there is no timing problem as to Dingess notice since, as indicated above, the Veteran's claims were readjudicated in December 2008 and January 2011 SSOCs, following the issuance of the March 2006 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The RO furnished the Veteran with specific notice of the Court's Vazquez-Flores decision in a June 2008 VCAA letter.  The Board notes that the notice requirements under 38 U.S.C.A. § 5103 have undergone significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating them.  The evidence of record includes the Veteran's statements, service treatment records, service personnel records, VA and private treatment records, and the Veteran's vocational rehabilitation folder.  
As indicated above, the Veteran was most recently afforded VA examinations in January 2010 as to his pending claims.  The VA examination reports reflect that the examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for right knee disability.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran seeks entitlement to service connection for a right knee disability, which he asserts was incurred during his military service.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden, supra.

As to element (1), current disability, a March 2008 VA treatment record documented a diagnosis of right knee chronic median collateral ligament (MCL) sprain.  Consistently, the January 2010 VA examiner diagnosed the Veteran with chronic right knee strain.  See the January 2010 VA examiner report.  As such, element (1) is satisfied.

As to element (2), in-service injury or disease, the Veteran has asserted that he injured his right knee during airborne training school.  See the August 2009 Board hearing transcript, pg. 7.  A review of the Veteran's service treatment records documents an October 1985 injury to his left knee; no right knee injury and/or complaint of right knee pain was documented at that time.  The Veteran has indicated that he experienced continuing in-service bilateral knee pain following the October 1985 injury.  See id.  Although there is no documentation of any such right knee complaints in the Veteran's service treatment records, the Board finds that the Veteran is competent to testify to symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  Moreover, the Board observes that in his November 1992 service separation examination, the Veteran indicated that he suffered from "trick or locked knee."  Notably, no specific findings of right knee diagnoses or symptomatology were noted at that time.  However, as the November 1992 service separation examination does not differentiate as to whether the Veteran was referring to his right or left knee, element (2) is arguably satisfied to that extent.

Turning to crucial element (3), nexus, the competent medical evidence of record demonstrates that the Veteran's currently diagnosed right knee disability is not related to his military service.  Specifically, the January 2010 VA examiner indicated, "the examiner reviewed the Veteran's claims file and performed a history and examination on the Veteran.  It is the opinion of this examiner that the Veteran's current chronic right knee strain is not due to, or a result of, active duty military service to include any symptomatology shown therein nor due to, or a result of, any service-connected left knee disability."  The examiner explained, "[t]he Veteran dates his onset of chronic right knee pain to his 1985 Airborne injury.  However, the Veteran was returned to full active duty and completed his first four years of enlisted duty with no restricted duty profiles and no service treatment record documentation of any chronic right knee complaints.  At re-enlistment exam in June 1988, the Veteran reported no right knee problems and the exam was normal.  Therefore, there is no evidence o[f] any significant active duty major injury to the right knee or any disability."

The January 2010 VA examination report appears to have been based upon thorough examination of the Veteran and review of the record as well as thoughtful analysis of the Veteran's entire history.  The VA examiner noted the Veteran's report of in-service symptomatology and development of his current disabilities, and further indicated that he relied upon the Veteran's medical records and clinical experience in rendering his opinion.  See Bloom, supra.  Critically, the VA examiner indicated that he did review the service treatment records in their entirety and he also fully considered the Veteran's recollection of in-service treatment.  Moreover, the VA opinion appears to be consistent with the Veteran's medical history, which fails to document a chronic right knee disability for years after his active duty discharge.  A medical opinion that contradicts the conclusions of the January 2010 VA examiner is not of record.

To the extent that the Veteran is contending that the claimed right knee disability is related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current complaints and symptomatology to in-service disability.  In this regard, there is no indication that the Veteran is competent to comment on medical matters such as etiology.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of the claim are not competent evidence of a nexus between claimed disability and military service.

To the extent that the Veteran is contending that he has had a right knee disability on a continuous basis since service, the Board is of course aware of the provisions of 38 C.F.R. § 3.303(b), discussed in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.  While competent to report observable symptoms such as discomfort and swelling, the Veteran is not competent to report that his perceived symptoms during service and thereafter were manifestations of a chronic disability such as right knee disability.  

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

Accordingly, element (3) is not satisfied and the claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right knee disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.




2.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2010).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Analysis

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.  In this case only the schedular basis need be considered.

The Veteran's service-connected disabilities are:  thoracolumbar spine disability at 60 percent disabling; PTSD at 50 percent disabling; GERD at 30 percent disabling; anal fissure at 10 percent disabling; left knee strain at 10 percent disabling; bilateral pes planus at 10 percent disabling; and right lower radiculopathy at 10 percent disabling.

The Veteran's combined disability rating is 90 percent, with one of his disabilities being at least 60 percent disabling.  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2010).  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, specifically degenerative joint disease and degenerative disc disease of the thoracolumbar spine, render him unable to secure and follow a substantially gainful occupation.

The Veteran has stated that he is unemployed and incapable of working due to his service-connected thoracolumbar spine disability.  See the August 2009 Board hearing transcript, pg. 6.  In support of his contentions, the Veteran has recently directed the Board's attention to the January 2010 VA examination report, in which the VA examiner addressed the substantial impact of the Veteran's thoracolumbar spine disability on his employability.  Specifically, the VA examiner stated, "[b]arring improvement of the Veteran's daily (and flare) pain levels through physical therapy, pain management, or surgery, it is the opinion of this examiner that the Veteran is (currently) incapable of any employment (sedentary or otherwise).  The Veteran cannot sufficiently attend school or perform required sedentary activity, student functions (such as reading with comprehension) due to, respectively, flares and daily narcotic usage.  If the Veteran cannot even successfully attend school he has no chance of maintaining full-time gainful sedentary employment."  This conclusion is consistent with the objective evidence of record, to include evaluation and treatment records which document the Veteran's history of occupational problems due to his thoracolumbar spine symptomatology.  

Accordingly, the January 2010 VA examiner has indicated that the Veteran's service-connected thoracolumbar spine symptomatology is productive of severe symptomatology which can be said to preclude employability.  There is no current medical evidence of record to the contrary.

Further, there is little evidence to indicate that the Veteran's other service-connected disabilities including PTSD, GERD, anal fissure, left knee strain, bilateral pes planus, and right lower radiculopathy render the Veteran incapable of maintaining substantially gainful employment.

As indicated above, the medical evidence clearly demonstrates that the Veteran's service-connected thoracolumbar spine disability (specifically, degenerative joint disease and degenerative disc disease of the thoracolumbar spine) is productive of significant symptomatology which can be said to preclude employability.  Based on the above analysis, the Board therefore concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a).

In conclusion, for the reasons and bases expressed above, the Board finds that the Veteran's claim of entitlement to TDIU is warranted on a schedular basis.  The benefit sought on appeal is accordingly granted.

3.  Entitlement to a higher initial rating for degenerative joint disease and degenerative disc disease of the thoracolumbar spine, rated as 10 percent disabling prior to February 28, 2008; 20 percent disabling prior to January 5, 2010; and 60 percent disabling from January 5, 2010.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

Specific schedular criteria

The current schedular rating criteria instructs to evaluate intervertebral disc syndrome either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation.

(i).  The General Rating Formula for Diseases and Injuries of the Spine

Effective September 26, 2003, a general rating formula for diseases and injuries of the spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  This formula encompasses current Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from September 26, 2003).

(ii).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes 

A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from September 26, 2003).

Assignment of a diagnostic code

The Veteran's service connected degenerative joint disease and degenerative disc disease of the thoracolumbar spine (thoracolumbar spine disability), has been rated as degenerative arthritis of the spine under Diagnostic Codes 5242-5243.  See 
38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Specifically, the Veteran's thoracolumbar spine disability has been considered under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

As will be detailed below, prior the February 28, 2008 VA examination, the Veteran's thoracolumbar spine symptomatology appears to involve principally pain and minimal limitation of motion, which is congruent with Diagnostic Code 5242.  Subsequent to February 28, 2008, the medical and lay evidence shows that the Veteran's service-connected thoracolumbar spine disability was manifested by frequent incapacitating episodes and neurological symptomatology.  

Accordingly, the Board finds that the Veteran's thoracolumbar spine disability has been appropriately rated under the applicable diagnostic codes.  The Board can identify nothing in the evidence to suggest that an alternative diagnostic code would be more appropriate, and the Veteran has not requested that an additional diagnostic code be considered.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Codes 5242 and 5243.  

(a).  Entitlement to a higher initial rating for service-connected thoracolumbar spine disability, rated as 10 percent disabling prior to February 28, 2008.

The Veteran underwent VA examinations in August 2005 and February 2006.  During both examinations, the Veteran complained of low back pain radiating into his right lower extremity.  The August 2005 and February 2006 VA examiners observed that the Veteran walked unaided with a normal gait and exhibited no guarding of motion.  The back was unremarkable upon both examinations, with no abnormal curvature focalized tenderness or muscle spasm noted.  The examiners documented forward flexion to 90 degrees, extension to 30 degrees, left and right lateral rotation to 30 degrees, and left and right lateral flexion to 30 degrees.  There was no further loss of motion or objective signs of pain, fatigue, weakness, or incoordination after repeat testing.  

During the February 2006 VA examination, the Veteran reported that he "can only run a few yards.  He can sit for fifteen to twenty minutes and lift twenty pounds."  He further stated that he could walk over a 100 yards.  X-ray of the thoracic spine conducted in conjunction with the August 2005 VA examination showed "[a]nterior osteophyte...which can be associated with either previous injury or degenerative disease.  The remaining portion of the thoracic spine [is] otherwise normal."

A private x-ray report dated April 2005 noted "mild dextroscoliosis."  VA treatment records show that magnetic resonance imaging (MRI) study of the lumbar spine dated November 2005 revealed "small central focal disk protrusion at L5-S1."  X-rays conducted in March 2007 showed "[d]egenerative disc and degenerative joint disease of the lumbar spine."  In VA treatment records dated January 2007, the Veteran reported that he missed three weeks of work due to a slipped disc.  He was diagnosed with "chronic low back pain with exacerbation."  He was instructed to use medications "as ordered, cold packs, and resting."  The medical evidence does not show that he was prescribed bed rest at that time.

Under the current regulations, the Veteran is not eligible for an evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; regardless, this formula does not afford the Veteran a higher rating based upon the demonstrated symptoms prior to February 28, 2008.  Although the Board does not dispute that he was instructed to limit activity following his "slipped disc" in January 2007, at least two weeks of physician prescribed bed rest is required for a higher rating of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Formula, the Veteran is not entitled to more than a 10 percent evaluation, as forward flexion was 90 degrees during both VA examinations, and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Moreover, although there is evidence that the Veteran experienced pain due to a slipped disk, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Also, there is no evidence that the "mild dextroscoliosis" noted in the April 2005 private x-ray report was the result of muscle spasm or severe guarding.  Thus, the Veteran is not entitled to a schedular rating of more than 10 percent.

The Board acknowledges the Veteran has reported that his lumbar spine worsened over the years and caused functional impairment.  In his VA Form 9 dated May 2007, the Veteran indicated that his low back symptomatology was negatively impacting his work due to absences.  The Board does not doubt that the Veteran's lumbar spine disability caused pain.  However, the medical evidence of record supports the proposition that the symptomatology associated with his disability did not approach the level which would allow for the assignment of a 20 percent rating for period prior to February 28, 2008.  

In addition, the Board has considered whether an increased disability rating is warranted for the Veteran's lumbar spine disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.49, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Importantly, the Veteran was repeatedly found not to exhibit any additional limitation of motion of his lumbar spine due to pain, fatigue, weakness, or lack of endurance after repetitive use prior to February 28, 2008.  Thus, the Board concludes that the Veteran's painful motion is contemplated by the currently assigned 10 percent evaluation for his service-connected degenerative disc disease and degenerative joint disease of the thoracolumbar spine and that the assignment of a higher disability rating based on the DeLuca factors is not warranted prior to February 28, 2008.

For reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for his service-connected degenerative disc disease and degenerative joint disease of the thoracolumbar spine prior to February 28, 2008.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(b).  Entitlement to a higher initial rating for service-connected thoracolumbar spine disability, rated as 20 percent disabling prior to January 5, 2010.

(c).  Entitlement to a higher initial rating for service-connected thoracolumbar spine disability, rated as 60 percent from January 5, 2010.

Pursuant to the August 2009 Board Remand, the Veteran was afforded a VA examination on January 5, 2010 during which the Veteran complained of similar symptomatology.  In particular, the VA examiner stated that "[t]he Veteran's low back flares have also increased with one to two flares per month lasting two to three days in duration with sustained pain at 10/10 associated with right lower extremity sensory and, during flares, motor radiculopathy with profound limp."  The examiner continued, "[d]uring flares the Veteran has such lumbar spasms that he cannot bend over and he requires oxycodone, two pills every six hours."  It was further noted that these pills reduce the Veteran's alertness and acuity "to the point that driving and any work activities are totally impaired.  In short, during flare episodes, the Veteran is essentially housebound:  unable to bend over, unable to walk outside, and narcotized to the point of impaired mental function such that driving, working around dangerous equipment, working at heights, and any concentrated mental focus are obviated."  Additionally, the January 2010 VA examiner stated that the Veteran "on a quarterly basis will have similar character sustained flares lasting two to four weeks in duration . . . With flares, the Veteran is overwhelmingly confined to bed and incapacitated (Veteran bed rest requirement is with physician guidance to perform ambulation activities to the best of the Veteran's abilities)."  The examiner reported that the Veteran "complains of low back stiffness, weakness, fatigue, and lack of endurance."

Based upon this VA examination report, the RO assigned a 60 percent disability rating from January 5, 2010 pursuant to Diagnostic Code 5243 [incapacitating episodes having a total duration of at least six weeks during the past twelve months].  See the SSOC dated January 2011.  

60 percent is the maximum schedular rating available under Diagnostic Code 5243.  Accordingly, the Board has considered the application of Diagnostic Code 5242 under the General Rating Formula for Diseases and Injuries of the Spine.  In order to warrant a higher rating of 100 percent under Diagnostic Code 5242, unfavorable ankylosis of the entire spine must be demonstrated.  See 38 C.F.R. § 4.71(a).

Ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259.  The Veteran has not been diagnosed with ankylosis during any VA examination or outpatient treatment, nor has he alleged as much.  Critically, the January 2010 VA examiner indicated that repeated active and passive range of motion testing demonstrated forward flexion to 50 degrees with pain, extension to 20 degrees with pain, rotation to 20 degrees with pain, and lateral bending to 30 degrees with pain.  Because the Veteran is able to move his lower back joint, by definition, it is not immobile.  Therefore, ankylosis is not shown, and a higher rating under the General Rating Formula for Disease and Injuries of the Spine is not warranted.

As indicated above, the Veteran was rated at 20 percent from February 28, 2008 to January 5, 2010 and at 60 percent from January 5, 2010 to present.  Pursuant to Hart, supra, the Board has considered the application of staged ratings.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2010).  The question to be answered by the Board, then, is whether any different rating should be assigned for the relevant time period under consideration.  

The Veteran was afforded a VA examination on February 28, 2008 which documented his increasingly severe thoracolumbar spine symptomatology.  Upon physical examination, the February 2008 VA examiner noted that the Veteran "walked with an antalgic gait and used his arms to rise from a chair.  The Veteran, while sitting in the chair during the interview, was obviously uncomfortable, with constant shifting of position due to low back discomfort.  The Veteran was able to painfully walk on his heels or toes over a distance of 15 feet."  The examiner noted tenderness to palpation and spasm of the left paraspinous lumbar muscles.  Forward flexion to 80 degrees was documented with pain at 60 degrees; extension to 20 degrees with pain; left and right lateral flexion to 30 degrees with pain, and left and lateral rotation to 30 degrees with pain.  Bilateral straight leg raises were positive for pain.  

Additionally, the February 2008 VA examiner noted the Veteran's report of "chronic low back pain that is continuous in nature that upon awakening in the morning is rated at a 10/10 level."  The Veteran further stated that "as the morning progresses and the back loosens up that his low back pain will decrease to a 7/10 level but, predictably, over the course of a normal day's activities, the low back pain will increase in a crescendo fashion back up to a 9/10 level."  The Veteran further reported that he missed over fifty days of work over the past year due to flares of low back pain.  He indicated that "he will have monthly flares of low back pain that will typically last two to three days with persistent 10/10 pain, and during one episode this fall the Veteran had a low back flare of pain that lasted for four weeks and incapacitated him during this time period."  Radiating pain to the lower right extremity was also noted.

In lay statements, received June 2008, C.D., D.D., and C.C. indicated that they had first person knowledge of the Veteran's chronic low back pain.  Notably, D.D. stated that "[a]long with his social life, his work has suffered due to the time he has had to take off of work because he could barely get out of bed.  In my opinion, his severe and chronic back pain has affected his life drastically and has seemed to have gotten worse in recent times."  Also, C.C. stated that the Veteran's "back problems have caused him to be bedridden one to two weeks out of each month . . . Due to his constant state of pain and limited mobility, he was forced to resign his office with the American Legion and has missed much of his own family and friends social gatherings."  In his June 2008 statement, C.D. opined that the Veteran had missed a total amount of "at least two months" of work.

These statements are consistent with the Veteran's Board hearing testimony during which he stated that he requires "constant" bed rest for his thoracolumbar spine disability.  See the April 2009 Board hearing transcript, pgs. 5-6.  Specifically, he testified that "[o]n average, it's at least one week out of each month, sometimes as much as two weeks.  There was a period about a year and a half ago; I just laid up for over a month straight because I slipped two discs at the same time."  See id.  The Veteran further testified that the required bed rest had gotten him fired.  See id. at 6.  

The evidence of record, to include VA examination reports dated February 2008 and January 2010, as well as, VA outpatient and private treatment records, and lay evidence indicates that the Veteran's service-connected thoracolumbar spine symptomatology was manifested by complaints of pain and flare-ups, resulting in frequent periods of incapacitating in excess of six weeks total duration in a twelve month periods.  Moreover, the Veteran's statements are corroborated to some extent by his outpatient treatment records which document multiple complaints of flare-ups, stiffness, and incapacitation.

Accordingly, after a careful review of the record, the Board finds that the Veteran's service-connected thoracolumbar spine symptomatology was not more or less severe during the period dating from February 28, 2008.  The 60 percent rating is therefore assigned from February 28, 2008 forward.  As detailed above, a rating in excess of 60 percent is not warranted based upon the schedular criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  Additionally, with respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration from February 28, 2008.
As noted above, under VA regulations separate disabilities arising from a single disease entity are to be rated separately.  See 38 U.S.C.A. § 4.25 (2002); see also Bierman v. Brown, 6 Vet. App. 125 (1994).  In this case, the RO has already separately rated the Veteran's radiculopathy of the right lower extremity as 10 percent disabling.  No other neurological complaints have been documented in the record which relate to the service-connected thoracolumbar spine disability.  Accordingly, the medical evidence of record does not disclose any distinct disabilities associated with the Veteran's service-connected thoracolumbar spine disability which have not already been separately rated by the RO.   Extraschedular consideration is not warranted as the schedular criteria are not inadequate.  The effect on employability has been acknowledged by the award of the TDIU.



ORDER

Entitlement to service connection for right chronic MCL strain and chronic right knee strain is denied.

Entitlement to TDIU is granted.

Entitlement to an initial rating in excess of 10 percent for service-connected thoracolumbar spine disability prior to February 28, 2008 is denied.

Entitlement to an initial rating of 60 percent for service-connected thoracolumbar spine disability from February 28, 2008, is granted subject to controlling regulations applicable to the payment of monetary benefits.



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


